DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, 7-8, 16 and 19-24, in the reply filed on 08-18-2021 is acknowledged.
Claims 27,33-34,36,38,45,49,54,65-66,71,75-76,89-93,96-97,102-103,110-114,125,131-132,134-135,138,143-147 and 149-152 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08-18-2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 19-20, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the non-contact support apparatus" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Line 2 recites “a support apparatus”, but there is no recitation of “non-contact”.
Claim 16 recites “the slot” in step b. and “the gas bearing” in steps b. and c.  However step a. recites “a plurality of glass bearings”.  It is unclear if steps b. and c. are referring to a particular single gas bearing and/or slot.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sensi ‘275 (US 3,355,275).
Regarding claim 1, Sensi ‘275 teaches:
a pressure box enclosing a chamber (plenum chamber 30, Figures) in fluid communication with a source of pressurized gas (blower 34, Figures; column 3, lines 59-70)
a gas bearing (modules 26, Figures) positioned on the pressure box, the gas bearing including:
a plenum in fluid communication with the chamber and extending in a length direction of the gas bearing (bore 116, Fig. 4; column 4, lines 45-55)
an intermediate passage (bore 114, Fig. 4; column 4, lines 45-55) in fluid communication with the plenum through an impedance orifice sized to restrict a flow of gas between the plenum and the intermediate passage (orifices 118, Fig. 4; column 4, lines 45-55 and 65-69; column 5, lines 13-24)
a slot in fluid communication with the intermediate passage and extending along the length direction of the gas bearing, the slot opening at a major surface 
Regarding claim 7, Sensi ‘275 further teaches the apparatus comprises a plurality of gas bearings positioned on the pressure box, the plurality of gas bearings arranged in a plurality of rows extending orthogonal to the conveyance direction (modules 26, Figs. 1-3, 5-7; column 3, lines 44-58; column 6, lines 55-65).
Regarding claim 8, Sensi ‘275 further teaches the pressure box comprises cooling passages in fluid communication with a source of cooling fluid (column 1, line 71-column 2, line 6; column 2, lines 45-49; column 7, line 30-31; column 7, line 70-column 8, line 10 - wherein the lower temperature heated gas cools the ribbon from its higher temperature, and thus constitutes cooling fluid).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 2, 16, 19-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sensi ‘275 (US 3,355,275) in view of Fredley ‘573 (US 3,342,573).
Regarding claim 2, Sensi ’275 teaches that the gas bearing comprises a plurality of edges defining a major surface of the gas bearing, the plurality of edges including a first pair of opposing parallel edges (Figs. 3, 5; column 3, lines 44-58; column 6, lines 55-60).  Sensi ‘275 suggests that the rows of modules may be oriented at various angles, but it does not specifically teach a first pair of opposing parallel edges arranged at an angle α being in a range from about 20 degrees to about 60 degrees.  In analogous art of non-contact support of glass ribbons, Fredley ‘573 suggests a pressure box and gas bearing analogous to that of Sensi ‘275, and further suggests the gas bearing (modules 31) comprises a plurality of edges defining a major surface of the gas bearing, the plurality of edges including a first pair of opposing parallel edges arranged at an angle α being in a range from about 20 degrees to about 60 degrees for the benefit of providing even support and even temperature distribution to the edges of the glass ribbon (column 15, lines 65-73; column 17, lines 52-58; Figs. 1, 1A, 11, 13, 19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Sensi ‘275 by making the first pair of opposing parallel edges arranged at an angle α being in a range from about 20 degrees to about 60 degrees for the benefit of providing even support and even temperature distribution to the edges of the glass ribbon, as suggested by Fredley ‘573.

Regarding claim 16, Sensi ‘275 teaches:
conveying a glass substrate (glass ribbon 18) over a support apparatus in a conveyance direction (Figs. 1-5, 7; column 1, lines 13-20; column 2, lines 7-17 and 24-26)
the non-contact support apparatus comprising a pressure box enclosing a chamber (plenum chamber 30, Figures) in fluid communication with a source of pressurized gas (blower 34, Figures; column 3, lines 59-70)
the pressure box further including a plurality of gas bearings (modules 26, Figures) positioned on the pressure box (Figs. 2, 4)
the plurality of gas bearings arranged in a plurality of row extending orthogonal to the conveyance direction (modules 26, Figs. 1-3, 5-7; column 3, lines 44-58; column 6, lines 55-65)
each gas bearing of the plurality of gas bearings comprising:
a plenum extending in a length direction of the gas bearing (bore 116, Fig. 4; column 4, lines 45-55)
an intermediate passage (bore 114, Fig. 4; column 4, lines 45-55) in fluid communication with the plenum through an impedance orifice sized to restrict a flow of gas between the plenum and the intermediate passage (orifices 118, Fig. 4; column 4, lines 45-55 and 65-69; column 5, lines 13-24)
a slot in fluid communication with the intermediate passage and extending along the length of the gas bearing, the slot opening at a major surface of the gas bearing (upper cavities with vertical arrows facing ribbon 18, Fig. 4; cavities 122, 124, 126, 128, Fig. 5; and equivalent unlabeled structure in other Figures; column 3, lines 44-58; column 4, lines 41-47; column 6, lines 55-65)
exhausting a gas from the slot along a length of the slot, thereby supporting the glass substrate in a position spaced apart from the major surface of the gas bearing (Figs. 1-5,7; column 2, lines 18-26; column 4, lines 5-30; column 6, lines 32-39).
Sensi ’275 teaches that the major surface of the gas bearing is defined by a plurality of edges comprising at least a first pair of parallel edges (Figs. 3, 5; column 3, lines 44-58; column 6, lines 55-60).  Sensi ‘275 suggests that the rows of modules may be oriented at various angles, 
Regarding claim 19, Sensi ‘275 further teaches heating the glass substrate to a temperature greater than an anneal temperature of the glass substrate as the glass substrate is conveyed over the support apparatus (column 1, lines 51-63; column 2, lines 38-49; column 7, lines 7-14 and 30-31; column 7, line 70-colun 8, lines 6; column 8, lines 26-53).
Regarding claim 20, Sensi ‘275 further teaches a maximum variation of a major surface of the glass substrate is minimized relative to a reference plane parallel with the major surface after conveying the glass substrate over the support apparatus, with a goal of a flat, planar, glass substrate of even thickness (column 1, lines 54-55; column 2, lines 38-42; column 4, lines 10-15 and 35-40; column 7, lines 23-31; column 8, lines 39-47).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a maximum variation of a major surface of the glass substrate not exceed 100 
Regarding claim 22, Sensi ‘275 further teaches the glass substrate is a glass ribbon, the method further comprising drawing the glass ribbon from a forming body prior to supporting the glass ribbon with the support apparatus (column 3, lines 22-32; column 8, lines 24-36; Figs. 1, 3, 7).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sensi ‘275 (US 3,355,275) and Fredley ‘573 (US 3,342,573) in view of Mission ‘291 (US 3,300,291).
Regarding claim 23, Sensi ‘275 is silent regarding re-directing the glass ribbon from a first direction to a second direction different than the first direction prior to supporting the glass substrate with the support apparatus.  In analogous art of fluid-supporting glass ribbons, Mission ‘291 suggests drawing a glass ribbon (glass ribbon 14) and re-directing the glass ribbon from a first direction to a second direction different than the first direction (Fig. 1, direction drawing upward from liquid bath 12 to direction across rolls 16/18; column 2, lines 55-57) prior to supporting the glass ribbon with a non-contact support apparatus (gaseous supporting means 30, Fig. 1; column 3, lines 25-33), wherein the drawing is done by a float process (column 2, lines 34-37) rather than a glass melt tank process as in Sensi ‘275.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sensi ‘275 by re-directing the glass ribbon from a first direction to a second .

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sensi ‘275 (US 3,355,275) and Fredley ‘573 (US 3,342,573) in view of Luo ‘472 (US 2009/0092472 A1).
Regarding claim 24, Sensi ‘275 is silent regarding a gas pressure exhausted from gas bearings positioned adjacent edge portions of the glass substrate being greater than a gas pressure exhausted from gas bearings positioned beneath a central portion of the glass substrate.  Sensi ‘275 does however suggest that pressure within individual gas bearings may increase or decrease if the gap between the glass substrate and the bearing decreases or increases, respectively, or if the weight of the glass over that bearing increases or decreases, respectively (column 5, lines 24-75).  In analogous art of non-contact support of glass substrates, Luo ‘472 suggests that some glass sheets, such as those formed by a downdraw process, have thickened edge portions, and that proper support may be achieved by adjusting gas pressure supplied to those edge portions relative to a central portion (¶ [0064]).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sensi ‘275 by adjusting a gas pressure exhausted from gas bearings at different locations as needed to provide proper support across the glass substrate, including making a gas pressure exhausted from gas bearings positioned adjcacent edge portions of the glass substrate being greater than a gas pressure exhausted from gas bearings positioned beneath a central portion of the glass substrate, such as for a supplied glass ribbon with thickened edge portions, as suggested by Luo ‘472.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741